Citation Nr: 1647289	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  12-01 031	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel








INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In a May 30, 2013 decision, the Board denied entitlement to a one-time payment from the FVEC Fund.

In July 2013, the Board received a motion for revision of the May 2013 Board decision based on clear and unmistakable error (CUE).  In a September 2013 decision, the Board denied the motion for reversal or revision of the May 2013 Board decision on the grounds of CUE.  

Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 memorandum decision, the Court vacated the Board's September 2013 decision and remanded the appeal for CUE for additional development and readjudication.  It directed the Board to determine whether June 2013 correspondence from the Veteran should have been taken as a motion for reconsideration and to further consider the effects of Tagupa v. McDonald, 27 Vet. App. 95 (2014) (holding that a NPRC request to verify service does not satisfy the Secretary's duty under 38 C.F.R. § 3.203).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2016).    

In order to prevent prejudice to the Veteran, the May 30, 2013 Board decision that denied entitlement to a one-time payment from the FVEC Fund must be vacated, and a new decision will be entered as if the May 30, 2013 decision by the Board had never been issued. 

Accordingly, the May 30, 2013 Board decision addressing the issue of entitlement to a one-time payment from the FVEC Fund is vacated.



	                        ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals




